Citation Nr: 0831423	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-27 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for right shoulder impingement syndrome with degenerative 
joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1983 to August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2007 and May 2007 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2008, the veteran appeared at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) pertinent to increased rating claims.  
According to that decision, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  A letter complying with the 
requirements set forth above should be should be sent to the 
veteran for his claim for an increased rating in excess of 20 
percent for right shoulder impingement syndrome with 
degenerative joint disease.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

The veteran has been shown to have worsening symptoms of his 
right shoulder impingement syndrome with degenerative joint 
disease since his last VA examination in December 2006.  
Specifically, at the May 2008 hearing, the veteran testified 
as to a worsening of his right shoulder symptoms in the last 
two to three years.  Additionally, at the hearing, the 
veteran submitted February 2008 VA magnetic resonance imaging 
reports of his right shoulder which provide findings of 
degenerative changes of the acromiclavicular joint with 
inferior osteophyte and small ossification indenting the 
underlying supraspinatus muscle/tendon, partial tear distal 
supraspinatus tendon, and 25 x 13 mm fluid collection in the 
mid to distal subclavicular region.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  As the current level of disability is at 
issue for service-connected right shoulder impingement 
syndrome with degenerative joint disease, the Board finds 
that a contemporaneous examination of the veteran's right 
shoulder is necessary to assess accurately his disability 
picture. 

Accordingly, the case is REMANDED for the following action:

       1.  Provide the veteran with a notice letter that:
*	informs him of the information and 
evidence not of record that is 
necessary to substantiate his claim 
for service-connected right shoulder 
impingement syndrome with 
degenerative joint disease;
*	informs him of the information and 
evidence that VA will seek to 
provide; 
*	informs him of the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his service-connected right shoulder 
impingement syndrome with 
degenerative joint disease and the 
effect that worsening has on his 
employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating service-
connected right shoulder impingement 
syndrome with degenerative joint 
disease; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, 
which typically provide for a range 
in severity of a particular 
disability from noncompensable to as 
much as 100 percent (depending on the 
disability involved), based on the 
nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their 
impact upon employment and daily 
life.

2.	Then, schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of the service-connected 
right shoulder impingement syndrome with 
degenerative joint disease.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.

The examiner should identify all present 
manifestations of the veteran's 
service-connected right shoulder 
disability and discuss whether the 
disability results in frequent episodes of 
recurrent dislocations or guarding of all 
arm movements. Complete range of motion 
and X-ray studies must be provided. 
    
In addition, the examiner should discuss 
whether the veteran's right shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the service-connected 
right shoulder disability.  If feasible, 
this determination should be expressed in 
terms of the degree of additional range of 
motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his right shoulder 
repeatedly over a period of time.

3.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the claim on appeal.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


